Exhibit 10.1 VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT THIS VOTING, REGISTRATION RIGHTS & LOCK-UP AGREEMENT (this “Agreement”), dated as of June 30, 2009, is by and among ABRAXAS PETROLEUM CORPORATION, a Nevada corporation (“Abraxas”), ABRAXAS ENERGY PARTNERS, L.P., a Delaware limited partnership (“Energy,” and together with Abraxas, the “Abraxas Parties”), and the limited partners signatory hereto (individually, a “Limited Partner” and, collectively, the “Limited Partners”).Terms not defined in this Agreement shall have the meaning given such terms in the Merger Agreement (as defined below). RECITALS WHEREAS, Abraxas and Energy propose to enter into an Agreement and Plan of Merger dated as of even date herewith (as the same may be amended or supplemented, the “Merger Agreement”) providing for the merger of Energy with and into Abraxas (the “Merger”); WHEREAS, on May25, 2007, Energy, Abraxas and the Limited Partners entered into that certain Exchange and Registration Rights Agreement dated as of May25, 2007, as amended by Amendment No.1 to Exchange and Registration Rights Agreement dated as of October6, 2008 and Amendment No.2 to Exchange and Registration
